

Exhibit 10.84
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


                      This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Agreement”) is made and entered into as of January 28, 2008 by and among
Keystone Nazareth Bank & Trust Company (“KNBT Bank”), KNBT Bancorp, Inc.
(“KNBT”), National Penn Bank (the “Bank”), National Penn Bancshares, Inc. (the
“Company”) (the Bank and the Company are collectively referred to as the
“Employer”), and Sandra L. Bodnyk (the “Executive”) and shall become effective
as of the Effective Time (as defined below) and shall supersede, as of the
Effective Time, any and all other agreements relating to the matters contained
herein.


W I T N E S S E T H:
 
WHEREAS, the Executive is currently employed by each of KNBT and KNBT Bank as
its Senior Executive Vice President and Chief Risk Officer pursuant to an
Amended and Restated Employment Agreement, dated December 28, 2006 (the “Prior
Agreement”);
 
WHEREAS, on September 6, 2007, the Company and KNBT entered into an Agreement
(the “Merger Agreement”) providing, among other things, for the merger of KNBT
with and into the Company, to be followed by the Bank Merger (as defined in the
Merger Agreement);
 
WHEREAS, as of the Effective Time (as defined below) the Executive will be
employed by the Company and the Bank as the Group Executive Vice President of
the Bank pursuant to the First Amendment to the Prior Agreement between the
Company, the Bank, KNBT Bank and KNBT and the Executive effective September 6,
2007 (the “First Amendment”);
 
WHEREAS, KNBT, KNBT Bank, the Company and the Bank desire to amend and restate
the Prior Agreement in order to make changes to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and to incorporate
selected provisions of the First Amendment;
 
WHEREAS, KNBT and KNBT Bank desire to ensure that the Company and the Bank are
assured of the continued availability of the Executive's services as provided in
this Agreement; and
 
WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, KNBT, KNBT Bank, the Company, the Bank and the
Executive hereby agree, as follows:


 
 

--------------------------------------------------------------------------------

 
SECTION 1.   EFFECTIVE DATE; EMPLOYMENT.


For purposes of this Agreement, “Effective Date” shall mean December 31, 2004,
provided that this amendment and restatement shall be effective as of the
Effective Time.  The Employer agrees to employ the Executive, and the Executive
hereby agrees to such employment, during the period and upon the terms and
conditions set forth in this Agreement.


Effective Time shall have the meaning assigned to such term in the Merger
Agreement.


SECTION 2.  EMPLOYMENT PERIOD.


                      (a) The terms and conditions of this Agreement shall be
and remain in effect through December 31, 2008 plus such extensions, if any, as
are provided pursuant to Section 2(b) hereof (the "Employment Period").


                      (b) Except as provided in Section 2(c), beginning on
December 31, 2007 and on each subsequent December 31st during the Employment
Period, the Employment Period shall automatically be extended for one additional
year, unless either the Company or the Bank, on the one hand, or the Executive,
on the other hand, elects not to extend the Agreement further by giving written
notice thereof to the other parties at least 30 days prior to such annual
anniversary date.  Upon termination of the Executive's employment with either
Employer for any reason whatsoever, any annual extensions provided pursuant to
this Section 2(b), if not theretofore discontinued, shall automatically cease.


                      (c) Nothing in this Agreement shall be deemed to prohibit
the Employer at any time from terminating the Executive's employment during the
Employment Period for any reason upon at least 30 days written notice to the
Executive, other than termination for Cause which shall be governed by Section
10 hereof, provided that the relative rights and obligations of the Employer and
the Executive in the event of any such termination shall be determined under
this Agreement. Furthermore, notwithstanding anything to the contrary herein, no
extension of this Agreement pursuant to Section 2(b) shall occur that would
extend the term of this Agreement beyond December 31st of the year in which the
Executive reaches age 64.


SECTION 3. DUTIES.


           Throughout the Employment Period, the Executive shall serve as the
Group Executive Vice President of the Bank, having such power, authority and
responsibility and performing such duties as are prescribed by or under the
Bylaws of each of the Company and the Bank and as are customarily associated
with such positions.  The Executive shall devote her full business time,
attention, skills and efforts (other than during weekends, holidays, vacation
periods, and periods of illness or leaves of absence and other than as permitted
or contemplated by Section 7 hereof) to the business and affairs of the Employer
and shall use her best efforts to advance the interests of the Employer.


 
2

--------------------------------------------------------------------------------

 
SECTION 4. CASH AND OTHER COMPENSATION.


                      (a) In consideration for the services to be rendered by
the Executive hereunder, the Employer shall pay to her a salary of two hundred
twelve thousand and one hundred and eighty dollars ($212,180) annually (“Base
Salary”).  The Executive's Base Salary shall be payable in approximately equal
installments in accordance with the Company’s and the Bank’s customary payroll
practices for senior officers.  Base Salary shall include any amounts of
compensation deferred by the Executive under any tax-qualified retirement or
welfare benefit plan or any other deferred compensation arrangement.  The
Company Board and the Bank Board shall review the Executive's annual rate of
salary at such times during the Employment Period as they deem appropriate, but
not less frequently than once every twelve months, and may, in their respective
discretion, approve an increase therein.  In addition to salary, the Executive
may receive other cash compensation from the Employer for services hereunder at
such times, in such amounts and on such terms and conditions as the Company
Board or the Bank Board may determine from time to time.  Any increase in the
Executive’s annual salary shall become the Base Salary of the Executive for
purposes hereof.  The Executive’s Base Salary as in effect from time to time
cannot be decreased by the Employer without the Executive’s express prior
written consent.


                      (b) The Executive shall be entitled to participate in an
equitable manner with all other executive officers of the Employer in
discretionary bonuses as authorized by the Company Board and/or the Bank Board
to executive officers.  No other compensation provided for in this Agreement
shall be deemed a substitute for the Executive’s right to participate in such
bonuses when and as declared by the Company Board and/or the Bank Board.


SECTION 5. EMPLOYEE BENEFIT PLANS AND PROGRAMS.


During the Employment Period, the Executive shall be treated as an employee of
the Company and the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings or profit-sharing plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Company
and the Bank, in accordance with the terms and conditions of such employee
benefit plans and programs and compensation plans and programs and consistent
with the Company's and the Bank’s customary practices.  The level of
participation in any restricted stock plan shall be at a level which is deemed
appropriate by the Company Board or the committee that administers such
plan.  Nothing paid to the Executive under any such plan or program will be
deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement.


 
3

--------------------------------------------------------------------------------

 
SECTION 6. INDEMNIFICATION AND INSURANCE.


                      (a) During the Employment Period and for a period of six
years thereafter, the Employer shall cause the Executive to be covered by and
named as an insured under any policy or contract of insurance obtained by them
to insure their directors and officers against personal liability for acts or
omissions in connection with service as an officer or director of the Employer
or service in other capacities at the request of the Employer.  The coverage
provided to the Executive pursuant to this Section 6 shall be of the same scope
and on the same terms and conditions as the coverage (if any) provided to other
officers or directors of the Employer or any successors.


                      (b) To the maximum extent permitted under applicable law,
the Employer shall indemnify the Executive against and hold her harmless from
any costs, liabilities, losses and exposures that may be incurred by the
Executive in her capacity as a director or officer of the Employer or any
subsidiary or affiliate.


SECTION 7. OUTSIDE ACTIVITIES.


                      The Executive may (a) serve as a member of the boards of
directors of such business, community and charitable organizations as he may
disclose to and as may be approved by the Employer (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of her duties
under this Agreement or present any conflict of interest.  The Executive may
also engage in personal business and investment activities which do not
materially interfere with the performance of her duties hereunder, provided that
such activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Employer and generally applicable
to all similarly situated executives. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall continue to
perform services for the Company in accordance with this Agreement but shall not
directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.


SECTION 8. WORKING FACILITIES AND EXPENSES.


                      It is understood by the parties that the Executive's
principal place of employment shall be at the Employer’s office located at Route
512 and Highland Avenue in Bethlehem, Pennsylvania, or at such other location
within a 25 mile radius of such office, or at such other location as the
Employer and the Executive may mutually agree upon.  The Employer shall provide
the Executive at her principal place of employment with a private office,
secretarial services and other support services and facilities suitable to her
position with the Employer and necessary or appropriate in connection with the
performance of her assigned duties under this Agreement.  The Employer shall
reimburse the Executive for her ordinary and necessary business expenses
attributable to the Employer’s business, including, without limitation, the
Executive's travel and entertainment expenses incurred in connection with the
performance of her duties for the Employer under this Agreement, in each case
upon presentation to the Employer of an itemized account of such expenses in
such form as the Employer may reasonably require.  Such reimbursement shall be
paid promptly by the Employer and in any event no later than March 15 of the
year immediately following the year in which such expenses were incurred.


 
4

--------------------------------------------------------------------------------

 
SECTION 9. TERMINATION OF EMPLOYMENT WITH BENEFITS.


(a)           The Executive shall be entitled to the benefits described in
Section 9(b) in the event that either prior to a Change in Control or more than
two years after a Change in Control as defined in Section 11(a):


(i)            her employment with the Employer terminates during the Employment
Period as a result of the Executive's termination for Good Reason (as defined in
Section 9(a)(i)(A) and (B) of this Agreement), which shall mean a termination
based on the following:


(A) any material breach of this Agreement by either Employer, including without
limitation any of the following: (1) a material diminution in the Executive’s
base compensation, (2) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 3, or (3) a material
diminution in the authority, duties or responsibilities of the officer to whom
the Executive is required to report, or


(B) a change in excess of 25 miles in the geographic location at which the
Executive must perform her services under Section 8 of this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to each Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or


(ii) the Executive’s employment with the Employer is terminated by the Employer
during the Employment Period for any reason other than for “cause,” death or
“Disability,” as provided in Section 10(a).


(b)           Upon the termination of the Executive’s employment pursuant to
Section 9(a) of this Agreement either prior to a Change in Control as defined in
Section 11(a) or more than two years after a Change in Control, the Employer
shall pay and provide to the Executive (or, in the event of her subsequent
death, to her estate):


 
5

--------------------------------------------------------------------------------

 
(i)            her earned but unpaid Base Salary (including, without limitation,
all items which constitute wages under applicable law and the payment of which
is not otherwise provided for in this Section 9(b)) as of the date of the
termination of her employment, with such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than 30 days after termination of employment;


(ii)           the benefits, if any, to which she is entitled under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the Company's and the Bank’s officers and employees through the
date of the termination of her employment;


(iii)          continued group life, health, dental, accident and long term
disability insurance benefits, in addition to that provided pursuant to Section
9(b)(ii), and after taking into account the coverage provided by any subsequent
employer, if and to the extent necessary to provide for the Executive, for
the  period beginning on the date on which her employment terminates and ending
on the earlier of (A) the last day of the Employment Period (the “Remaining
Employment Period”) or (B) 18 months from the date of termination (with such
lesser period being the “Coverage Period”), coverage equivalent to the coverage
to which she would have been entitled under such plans if she had continued to
be employed during such period; provided that any insurance premiums payable by
the Employer or any successors pursuant to this Section 9(b)(iii) shall be
payable at such times and in such amounts as if the Executive was still an
employee of the Employer, subject to any increases in such amounts imposed by
the insurance company or COBRA, and the amount of insurance premiums required to
be paid by the Employer in any taxable year shall not affect the amount of
insurance premiums required to be paid by the Employer in any other taxable
year; and provided further that if the participation of the Executive or other
covered dependents in any group insurance plan is barred, the Employer shall
either arrange to provide such persons with insurance benefits substantially
similar to those which the Executive was entitled to receive under such group
insurance plan or, if such coverage cannot be obtained, pay a lump sum cash
equivalency amount within thirty (30) days following the date of termination
based on the annualized rate of premiums being paid by the Employer as of the
date of termination of employment.


(iv)         within 30 days following the date on which her employment
terminates, a lump sum payment, in an amount equal to the present value of the
Base Salary that the Executive would have earned if she had continued to be
employed during the Coverage Period at the highest annual rate of Base Salary
achieved during the Employment Period, with such present value to be determined
using a discount rate equal to the applicable short-term federal rate prescribed
under Section 1274(d) of the Code, compounded using the compounding periods
corresponding to the Company's and the Bank’s regular payroll periods for their
officers, and with such lump sum to be paid in lieu of all other payments of
Base Salary provided for under this Agreement in respect of the Coverage Period;


 
6

--------------------------------------------------------------------------------

 
(v)          within 30 days following the date on which her employment
terminates, a lump sum payment in an amount equal to the excess, if any, of:


           (A)           the present value of the aggregate benefits to which
she would be entitled under any and all qualified defined benefit pension plans
and non-qualified plans related thereto maintained by, or covering employees of,
the Company and the Bank if she were 100% vested thereunder and had continued to
be employed during the Coverage Period at the highest annual rate of Base Salary
achieved during the Employment Period; over


           (B)           the present value of the benefits to which she is
actually entitled under such defined benefit pension plans as of the date on
which her employment terminates, with such present values to be determined using
the mortality tables prescribed under Section 415(b)(2)(E)(v) of the Code and a
discount rate, compounded monthly, equal to the annualized rate of interest
prescribed by the Pension Benefit Guaranty Corporation for the valuation of
immediate annuities payable under terminating single-employer defined benefit
plans for the month in which the Executive's employment terminates ("Applicable
PBGC Rate");


(vi)         within 30 days following the date on which her employment
terminates, a lump sum payment in an amount equal to the present value of the
additional employer contributions to which she would have been entitled under
any and all qualified defined contribution plans and non-qualified plans related
thereto maintained by, or covering employees of, the Company and the Bank as if
she were 100% vested thereunder and had continued to be employed during the
Coverage Period at the highest annual rate of Base Salary achieved during the
Employment Period and making the maximum amount of employee contributions, if
any, required or permitted under such plan or plans, with such present value to
be determined on the basis of a discount rate, compounded using the compounding
period that corresponds to the frequency with which employer contributions are
made to the relevant plan, equal to the applicable short-term federal rate
prescribed under Section 1274(d) of the Code, provided that no payments shall be
made pursuant to this subsection (vi) with respect to the Company’s Employee
Stock Ownership Plan (“ESOP”) if the ESOP  is terminated effective as of a date
within one year of the date of the termination of the Executive’s employment,
with the Executive to reimburse the Employer for any such payments previously
made within 30 days of the Executive’s receipt of a request for reimbursement
from the Employer;


(vii)        within 30 days following the  date on which her employment
terminates, a lump sum payment in an amount equal to the present value of the
payments that would have been made to the Executive under any cash bonus or
long-term or short-term cash incentive compensation plan maintained by, or
covering employees of, the Company and the Bank if she had continued to be
employed during the Coverage Period and had earned in each calendar year that
ends during the Coverage Period a bonus or incentive award that equals the
highest annual bonus or incentive award paid to the Executive during the
preceding 36 calendar months, with the present value of such payments to be
determined using a discount rate equal to the applicable short-term federal rate
prescribed under Section 1274(d) of the Code, compounded using the compounding
periods corresponding to the Company’s and the Bank’s schedule of paying
bonuses;


 
7

--------------------------------------------------------------------------------

 
(viii)        for the first year following the date on which her employment
terminates, reimbursement for all reasonable expenses incurred by the Executive
in connection with the search for new employment, including without limitation
those of a placement agency or service, and reimbursement for all reasonable
relocation expenses incurred by the Executive in connection with securing new
employment, with such expenses to be reimbursed promptly by the Employer and in
any event no later than March 15 of the year immediately following the year in
which such expenses were incurred; provided, however, that the amounts payable
by the Employer pursuant to this subsection (viii) shall not exceed $25,000; and


(ix)           within 30 days following the date on which her employment
terminates, upon the surrender of then outstanding options or appreciation
rights (other than options or appreciation rights which do not, by their terms,
vest in the event of a Change in Control as defined in Section 11(a) hereof)
previously issued to the Executive under any stock option and appreciation
rights plan or program maintained by, or covering employees of, the Employer, a
lump sum payment in an amount equal to the product of:


(A)           the excess of (I) the fair market value of a share of stock of the
same class as the stock subject to the option or appreciation right, determined
as of the date on which her employment terminates, over (II) the exercise price
per share for such option or appreciation right, as specified in or under the
relevant plan or program; multiplied by


(B)           the number of shares with respect to which options or appreciation
rights are being surrendered.


The Employer and the Executive agree that the Employer may condition the
payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v), (vi),
(vii) and (viii) on the receipt of the Executive's resignation from any and all
positions which she holds as an officer, director or committee member with
respect to the Employer or any of its subsidiaries or affiliates.


(c)           In the event the Executive’s employment is terminated by voluntary
resignation (including voluntary retirement) subsequent to the Executive
reaching age 64 but before the end of the Employment Period other than pursuant
to Section 9(a) and such termination occurs either before a Change in Control as
defined in Section 11(a) or more than two years after a Change in Control, the
Employer shall pay and provide to the Executive (or, in the event of her
subsequent death, to her estate):


(i)            her earned but unpaid Base Salary  as of the date of the
termination of her employment, with such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than 30 days after termination of employment;
 
 
8

--------------------------------------------------------------------------------

 
(ii)           the benefits, if any, to which she is entitled under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the Company's and the Bank’s officers and employees through the
date of the termination of her employment;
 
(iii)          in eighteen (18) equal monthly installments beginning with the
first business day of the month following the Executive’s termination of
employment an aggregate amount equal to 1.125 times her Base Salary as in effect
immediately prior to her termination; provided that if the Executive is a
“Specified Employee” (as defined in Section 409A of the Code and the regulations
thereunder) as of the date of termination of her employment, then the monthly
installments shall not commence until the first business day of the month
following the lapse of six months from the date of termination of employment
(the “Delayed Payment Date”), with the monthly installments that would have been
paid prior to the Delayed Payment Date absent the six-month delay required by
Section 409A of the Code to be aggregated and included in the payment made on
the Delayed Payment Date and to be counted toward the total of eighteen (18)
monthly installments; and
 
(iv)         continued group health and dental insurance benefits at the same
level as in effect as of the date of termination of employment for a period of
eighteen (18) months beginning on the date her employment terminates; provided
that any insurance premiums payable by the Employer or any successors pursuant
to this Section 9(c)(iv) shall be payable at such times and in such amounts as
if the Executive was still an employee of the Employer, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the participation of the
Executive or other covered dependents in any group insurance plan is barred, the
Employer shall either arrange to provide such persons with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the date of
termination based on the annualized rate of premiums being paid by the Employer
as of the date of termination of employment.


SECTION 10. TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.


(a)           In the event that the Executive's employment with the Employer
shall terminate during the Employment Period on account of:


(i)            the discharge of the Executive for "cause," which, for purposes
of this Agreement, shall mean a discharge because either the Company Board or
the Bank Board determines that the Executive has: (A) willfully failed to
perform her assigned duties under this Agreement, other than any failure
resulting from the Executive’s incapacity due to physical or mental impairment;
(B) committed an act involving moral turpitude in the course of her employment
with the Employer and its subsidiaries; (C) engaged in willful misconduct; (D)
breached her fiduciary duties for personal profit; (E) willfully violated, in
any material respect, any law, rule or regulation (other than traffic violations
or similar offenses), written agreement or final cease-and-desist order with
respect to her performance of services for the Company or the Bank, as
determined by the Company Board or the Bank Board; or (F) materially breached
the terms of this Agreement and failed to cure such material breach during a
15-day period following the date on which the Company Board or the Bank Board
gives written notice to the Executive of the material breach;


 
9

--------------------------------------------------------------------------------

 
(ii)           the Executive's voluntary resignation from employment (including
voluntary retirement) with the Company and the Bank for reasons other than Good
Reason as specified in Section 9(a)(i) and other than pursuant to the provisions
of Section 9(c); or


(iii)          the death of the Executive while employed by the Employer, or the
termination of the Executive's employment because of "Disability" as defined in
Section 10(c) below;


then in any of the foregoing events, the Employer shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
her earned but unpaid Base Salary as of the date of the termination of her
employment, (B) the payment to the Executive of the benefits to which she is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs, and (C) the provision of such other benefits,
if any, to which she is entitled as a former employee under the Company's or the
Bank’s employee benefit plans and programs and compensation plans and programs.


(b)           For purposes of this Section 10, no act or failure to act, on the
part of the Executive, shall be considered "willful" unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the
Employer.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Company Board, the Bank Board or based upon the
written advice of counsel for the Employer shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Employer.  The cessation of employment of the Executive shall
not be deemed to be for "cause" within the meaning of Section 10(a)(i) unless
and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of three-fourths of the members
of the Company Board or the Bank Board at a meeting of such Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
such Board), finding that, in the good faith opinion of such Board, the
Executive is guilty of the conduct described in Section 10(a)(i) above, and
specifying the particulars thereof in detail.


(c)           “Disability” shall be deemed to have occurred if the Executive:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.


 
10

--------------------------------------------------------------------------------

 
(d)           During any period in which the Executive is absent due to physical
or mental impairment, the Employer may, without breaching this Agreement,
appoint another person or persons to act as Group Executive Vice President of
the Bank pending the Executive’s return to her duties on a full-time basis
hereunder or her termination as a result of such Disability.  Prior to the
Executive’s employment being terminated due to Disability under Section 10(e)
hereof, the Executive shall continue to receive her full Base Salary, bonuses
and other benefits to which she is entitled under this Agreement, including
continued participation in all employee benefit plans and programs.


(e)           The Employer may provide notice to the Executive in writing that
it intends to terminate the Executive’s employment under this Agreement, with
the termination date to be on or after the date that the Executive is deemed to
have a Disability.  At the time her employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.


SECTION 11. PAYMENTS UPON A CHANGE IN CONTROL.


(a)           The term “Change in Control” means the occurrence of any of the
following:


(1)           any person or “group” of persons (as provided under Section 409A
of the Code, and any Internal Revenue Service (the “IRS”) guidance and
regulations issued under Section 409A of the Code) acquires ownership of stock
of the Company or the Bank that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the outstanding stock of the Company or the Bank, provided that the
stock of the Company or the Bank remains outstanding after such acquisition and
provided further that if the person or group of persons is already deemed to own
more than 50% of the total fair market value or total voting power, then the
acquisition of additional stock by such person or group of persons shall not
constitute an additional Change in Control;


(2)           any person or “group” of persons (as provided under Section 409A
of the Code and any IRS guidance and regulations issued under Section 409A of
the Code)  acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group of persons)
ownership of stock of the Company or the Bank possessing 30% or more of the
total voting power of the stock of the Company or the Bank, provided that if a
person or group of persons that is deemed to have effective control of the
Company or the Bank pursuant to this clause acquires additional stock of the
Company or the Bank, such additional acquisition shall not constitute an
additional Change in Control;


 
11

--------------------------------------------------------------------------------

 
(3)           a majority of the members of the Board of Directors of the Company
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the Board of Directors of the Company
prior to the date of the appointment or election, provided that if a person or
group of persons that is deemed to have effective control of the Company or the
Bank pursuant to this clause acquires stock of the Company or the Bank that
would trigger either clauses (1) or (2) above, such acquisition of stock shall
not constitute an additional Change in Control; and


(4)           any person or “group” of persons (as provided under Section 409A
of the Code and any IRS guidance and regulations issued under Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group of persons) assets
from the Company or the Bank that have a total gross fair market value equal to
40% or more of the total gross fair market value of all of the assets of the
Company or the Bank, as the case may be, immediately prior to such acquisition
or acquisitions.  For purposes of this provision, “gross fair market value”
means the value of the assets of the Company or the Bank, as the case may be, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  A transfer of assets by the Company or
the Bank to related persons, shareholders or entities shall not be treated as a
Change in Control to the extent that such transfers are excluded from the
definition of a change in control under Section 409A of the Code and the
regulations issued thereunder.


(b)           For purposes of determining whether a Change in Control has
occurred, persons will not be considered to be acting as a group solely because
they purchase or own stock of the Company at the same time.


(c)           Upon the occurrence of the events specified in this Section 11(c),
the Executive shall be entitled to receive certain payments at the times and in
the amounts as follows:


(i)           As a result of the change in control of KNBT and KNBT Bank
resulting from the merger of KNBT with and into the Company, the Executive shall
receive a lump sum payment as of the Effective Time (as defined in the Merger
Agreement) in an amount equal to $306,978 (the “KNBT CIC Payment”) from KNBT or
KNBT Bank.


(ii)           The Executive shall receive a Severance Payment (defined below)
from the Employer within ten (10) business days of the earliest to occur of the
following events, if any:  (A) the termination of the Executive’s employment
during the two-year period immediately following the Effective Time by the
Employer other than for cause (as defined in Section 10); (B) the termination of
the Executive’s employment during the two-year period immediately following the
Effective Time by the Executive pursuant to Section 9(a)(i) above; or (C) a
Change in Control during the period of the Executive’s employment hereunder
(each, a “Triggering Event”).  “Severance Payment” means a lump sum payment
determined as follows: (x) if the Triggering Event occurs during the one-year
period immediately following the Effective Time, then the Severance Payment
shall equal the KNBT CIC Payment; or (y) if the Triggering Event occurs after
the one-year anniversary of the Effective Time, then the Severance Payment shall
equal 1.0 times the Executive’s Base Amount (defined below); provided; however,
that in calculating the Executive’s Base Amount for purposes of this clause (y),
any income related to the KNBT CIC Payment shall be excluded from such
calculation.  “Base Amount” shall be equal to the Executive’s average annualized
income from the Employer, KNBT, KNBT Bank and their predecessors includible in
the Executive’s gross income (excluding any income resulting from the vesting of
restricted stock or the exercise of non-qualified options on or prior to
December 31, 2004) for the most recent five taxable years ending before the
Triggering Event.


 
12

--------------------------------------------------------------------------------

 
(iii)           The Executive shall not be entitled to receive any payments or
benefits under Section 9 of this Agreement if she receives payments pursuant to
Section 11(c)(ii).


SECTION 12. TAX INDEMNIFICATION.


(a)  If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Employer and their subsidiaries, would constitute a “parachute
payment” as defined in Section 280G(b)(2) of the Code (the “Initial Parachute
Payment”), then the Company shall pay to the Executive, at the time such
payments or benefits are paid and subject to applicable withholding
requirements, a lump sum cash amount equal to the sum of the following:


(i)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive’s “base amount” from the Employer and
their subsidiaries (including their predecessors), as defined in Section 280G
(b)(3) of the Code, with the difference between the Initial Parachute Payment
and the Executive’s base amount being hereinafter referred to as the “Initial
Excess Parachute Payment”; and


(ii)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state and federal
income and excise taxes on the payment provided under clause (i) above and on
any payments under this clause (ii).  In computing such tax allowance, the
payment to be made under clause (i) above shall be multiplied by the “gross up
percentage” (“GUP”).  The GUP shall be determined as follows:



   
Tax Rate
GUP
 =
     
1- Tax Rate



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (i)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.


 
13

--------------------------------------------------------------------------------

 
(b)  Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code (before giving effect to the payments under
Sections 12(a)(i) and (ii) above) is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Company’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Company or the Company must pay to the Executive
in order to put the Executive (or the Company, as the case may be) in the same
position the Executive (or the Company, as the case may be) would have been if
the Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit.  As soon as practicable after the
Adjustment Amount has been so determined, and in no event more than thirty (30)
days after the Adjustment Amount has been so determined, the Company shall pay
the Adjustment Amount to the Executive or the Executive shall repay the
Adjustment Amount to the Company, as the case may be.


(c)  In each calendar year that the Executive receives payments of benefits that
constitute a parachute payment, the Executive shall report on her state and
federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Company
as described above.  The Company shall indemnify and hold the Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorneys’ fees, interest, fines and penalties) which the Executive
incurs as a result of so reporting such information, with such indemnification
to be paid by the Company to the Executive as soon as practicable and in any
event no later than March 15 of the year immediately following the year in which
the amount subject to indemnification was determined. The Executive shall
promptly notify the Company in writing whenever the Executive receives notice of
the institution of a judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section 12 is being reviewed or is in dispute.  The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for the Executive to resolve any such proceeding with respect to
any matter unrelated to amounts paid or payable pursuant to this Section 12) and
the Executive shall cooperate fully with the Company in any such
proceeding.  The Executive shall not enter into any compromise or settlement or
otherwise prejudice any rights the Company may have in connection therewith
without the prior consent of the Company.


(d)  The Executive hereby agrees with the Employer and any successor thereto to
in good faith consider and take steps commonly used to minimize or eliminate any
tax liability or costs that would otherwise be created by the tax
indemnification provisions set forth in Section 12 of this Agreement if
requested to do so by the Employer or any successor thereto; provided, however,
that the foregoing language shall neither require the Executive to take or not
take any specific action in furtherance thereof nor contravene, limit or remove
any right or privilege provided to the Executive under this Agreement.


 
14

--------------------------------------------------------------------------------

 
SECTION 13. SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS.


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company or the Bank.  Payments pursuant to this
Agreement shall be allocated between the Company and the Bank in proportion to
the level of activity and the time expended on such activities by the Executive
as determined by the Company and the Bank on a quarterly basis, unless the
applicable provision of this Agreement specifies that the payment shall be made
by either the Company or the Bank.  In no event shall the Executive receive
duplicate payments or benefits from the Company and the Bank.


SECTION 14.  COVENANT NOT TO COMPETE.


                    In the event the Executive’s employment with the Employer is
terminated for any reason prior to the expiration of the Employment Period other
than a termination of employment occurring within 30 days of a Change in
Control, the Executive hereby covenants and agrees that for a period of eighteen
months following the date of her termination of employment with the Employer
(or, if less, for the Remaining Employment Period), she shall not, without the
written consent of the Employer, become an officer, employee, consultant,
director or trustee of any savings bank, savings and loan association, savings
and loan holding company, bank or bank holding company, or any direct or
indirect subsidiary or affiliate of any such entity, that entails working within
any county in which the Company or the Bank maintains an office as of the date
of termination of the Executive’s employment.


SECTION 15.  CONFIDENTIALITY.


                    Unless she obtains the prior written consent of the
Employer, the Executive shall at all times keep confidential and shall refrain
from using for the benefit of herself, or any person or entity other than the
Employer or its subsidiaries, any material document or information obtained from
the Employer or its subsidiaries, in the course of her employment with any of
them concerning their properties, operations or business (unless such document
or information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of her own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employer's consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.


 
15

--------------------------------------------------------------------------------

 
SECTION 16.  SOLICITATION.


                    The Executive hereby covenants and agrees that, for a period
of eighteen months following her termination of employment with the Employer for
any reason, she shall not, without the written consent of the Employer, either
directly or indirectly:


(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate her or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14;


(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the counties specified in Section 14, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14; or


(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank to
terminate an existing business or commercial relationship with the Company or
the Bank.


SECTION 17.  NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.


The termination of the Executive's employment during the Employment Period or
thereafter, whether by the Employer or by the Executive, shall have no effect on
the vested rights of the Executive under the Company's or the Bank’s qualified
or non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans, or other
employee benefit plans or programs, or compensation plans or programs in which
the Executive was a participant.


 
16

--------------------------------------------------------------------------------

 
SECTION 18.  SUCCESSORS AND ASSIGNS.


(a)            This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer, by an
assumption agreement in form and substance  satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  Failure of the Employer to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Employer in the same amount and on the same
terms as the compensation pursuant to Sections 9 and 11 hereof.  For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession without an assumption agreement becomes effective shall be deemed the
date of termination of the Executive’s employment.


(b)           This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.


SECTION 19.  NOTICES.


                   Any communication required or permitted to be given under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:



   
If to the Executive:
         
Sandra L. Bodnyk
   
At the address last appearing
   
on the personnel records of
   
the Executive
     

 
 
17

--------------------------------------------------------------------------------

 

   
If to the Employer:




 
National Penn Bancshares, Inc.
 
Philadelphia & Reading Avenues
 
P.O. Box 547
 
Boyertown, PA 19512-0547
 
(or the address of the Company’s or the Bank’s principal executive office, if
different)
 
Attention: Chairman of the Board
     
with a copy, in the case of a notice to the Employer, to:
     
Reed Smith LLP
 
2500 One Liberty Place
 
1650 Market Street
 
Philadelphia, PA 19103
 
Attention: Lori L. Lasher, Esq.



SECTION 20.  INDEMNIFICATION FOR ATTORNEYS' FEES.


(a) The Employer shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees and expenses, incurred by her in
connection with or arising out of any action, suit or proceeding in which she
may be involved, as a result of her efforts, in good faith, to defend or enforce
the terms of this Agreement.  For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employer's obligations hereunder shall be conclusive evidence of the Executive's
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.


(b) The Employer's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employer may have against the Executive or others.  Unless
it is determined that a claim made by the Executive was either frivolous or made
in bad faith, the Employer agrees to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with her
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employer, the Executive or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code.  This Section 20(b) shall apply whether such consultation, action, suit,
proceeding or contest arises before, on, after or as a result of a Change in
Control.


 
18

--------------------------------------------------------------------------------

 
SECTION 21.  SEVERABILITY.


A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.


SECTION 22.  WAIVER.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


SECTION 23.  COUNTERPARTS.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.


SECTION 24.  GOVERNING LAW.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania  applicable to contracts
entered into and to be performed entirely within the Commonwealth  of
Pennsylvania, except to the extent that federal law controls.


SECTION 25.  HEADINGS AND CONSTRUCTION.


The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.


SECTION 26.  ENTIRE AGREEMENT; MODIFICATIONS.


This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including but not limited to the Prior Agreement and the First
Amendment.  Prior to the Effective Time, the Prior Agreement and the First
Amendment shall govern the terms and conditions of Executive’s employment.  No
modifications of this Agreement shall be valid unless made in writing and signed
by the parties hereto; provided, however, that if the Employer determines, after
a review of the final regulations issued under Section 409A of the Code and all
applicable IRS guidance, that this Agreement should be further amended to avoid
triggering the tax and interest penalties imposed by Section 409A of the Code,
the Employer may amend this Agreement to the extent necessary to avoid
triggering the tax and interest penalties imposed by Section 409A of the Code.
 
 
19

--------------------------------------------------------------------------------

 
 
 

SECTION 27.  REQUIRED REGULATORY PROVISIONS.


Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.


SECTION 28.  DISPUTE RESOLUTION.


(a)           In the event of any dispute, claim, question or disagreement
arising out of or relating to this Agreement or the breach hereof, the parties
hereto shall use their best efforts to settle such dispute, claim, question or
disagreement.  To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties.


(b)           If they do not reach such a solution within a period of thirty
(30) days, then the parties agree first to endeavor in good faith to amicably
settle their dispute by mediation under the Commercial Mediation Rules of the
American Arbitration Association (the “AAA”), before resorting to arbitration.


(c)           Thereafter, any unresolved controversy or claim arising out of or
relating to this Agreement or the breach thereof, upon notice by any party to
the other, shall be submitted to and finally settled by arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the AAA in
effect at the time demand for arbitration is made by any such party.  The
parties shall mutually agree upon a single arbitrator within thirty (30) days of
such demand.  In the event that the parties are unable to so agree within such
thirty (30) day period, then within the following thirty (30) day period, one
arbitrator shall be named by each party.  A third arbitrator shall be named by
the two arbitrators so chosen within ten (10) days after the appointment of the
first two arbitrators.  In the event that the third arbitrator is not agreed
upon, he or she shall be named by the AAA.  Arbitration shall occur in
Bethlehem, Pennsylvania or such other location as may be mutually agreed to by
the parties.


(d)           The award made by all or a majority of the panel of arbitrators
shall be final and binding, and judgment may be entered based upon such award in
any court of law having competent jurisdiction.  The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code.  The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto.  The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce.  The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section.  Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration.  Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.



 
20

--------------------------------------------------------------------------------

 

                      IN WITNESS WHEREOF, the Employer has caused this Agreement
to be executed and the Executive has hereunto set her hand, all as of the day
and year first above written.


                      THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE PARTIES.


KNBT BANCORP, INC.
NATIONAL PENN BANCSHARES, INC.
 
       
By:
/s/ Jeffrey P. Feather
Name:  Jeffrey P. Feather
Its:  Chairman of the Board
By:
/s/ Glenn E. Moyer
Name: Glenn E. Moyer
Its: President and CEO
   
KEYSTONE NAZARETH
BANK & TRUST COMPANY
 
NATIONAL PENN BANK
 
By:
/s/ Jeffrey P. Feather
Name:  Jeffrey P. Feather
Its:  Chairman of the Board
By:
/s/ Glenn E. Moyer
Name:  Glenn E. Moyer
Its: President and CEO
   
EXECUTIVE:
 
/s/ Sandra L. Bodnyk
Sandra L. Bodnyk
 
 




 
 
 
21


--------------------------------------------------------------------------------
